The Honorable Roy D. Blunt Missouri Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
         Shall Article I of the Constitution of Missouri be Amended by adding a new section to prohibit any governmental or statutory restriction of a female's use of contraception of her decision to continue or terminate a pregnancy; and to repeal House Bill 1596 (Regulation of Abortions) as passed by the 83rd General Assembly; and to nullify laws inconsistent with this section except for those state laws in effect on August 13, 1986 provided those laws are not hereafter amended or repealed?
See our Opinion Letter No. 81-90.
We approve the legal content and form of the proposed statement. Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General